935 F.2d 270
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anita MASON, Individually and as Personal Representative ofthe Estate of Harlan Clay Mason, Deceased,Plaintiff-Appellant,v.CITY OF DETROIT, City of Detroit Police Department, WilliamHart, and Gary Chapman, Defendants-Appellees.
No. 90-1735.
United States Court of Appeals, Sixth Circuit.
June 13, 1991.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and ALDRICH, District Judge.*
PER CURIAM.


1
Plaintiff, Anita Mason, appeals from the order of the district court granting summary judgment to defendants, the City of Detroit and Gary Chapman.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion and order dated June 4, 1990.



*
 The Honorable Ann Aldrich, United States District Judge for the Northern District of Ohio, sitting by designation